United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3020
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Ignacio de la Pena,                      *
                                         *      [UNPUBLISHED]
      Defendant - Appellant.             *
                                    ___________

                               Submitted: March 18, 2011
                                  Filed: April 29, 2011
                                   ___________

Before RILEY, Chief Judge, LOKEN and COLLOTON, Circuit Judges.
                              ___________

PER CURIAM.

        Ignacio de la Pena appeals his conviction for conspiracy to distribute marijuana
after law enforcement officers seized 450 pounds of marijuana following its delivery
to a farm in rural Iowa. De la Pena was arrested driving away from a hotel in a nearby
town in a vehicle registered in Colorado to one of the men arrested during or
following the raid. On appeal, de la Pena argues there was insufficient evidence to
convict him of knowing participation in the conspiracy.

      At trial, James Page, one of ten men arrested at the farm who began cooperating
when arrested, testified that he had arranged the farm drop site at the request of his
off-and-on marijuana supplier in New Mexico, Luis Virgin-Nunez. When Nunez
advised that a large shipment was ready for delivery, Page met Nunez and others at
the farm to check it out. Nunez approved the farm but said he needed “No. 1’s right-
hand man” to look at the site and approve it. Nunez had previously described “No.
1” as the “biggest drug lord in Mexico.” Nunez then introduced Page to this “right-
hand man,” de la Pena, who approved the delivery site and said he needed to place a
call to “No. 1” to “let him know that it was okay.” Early the next morning, a large
milk tanker pulled by a semi truck delivered the marijuana to the farm, where it was
seized a short time later. The government also introduced cell phone records tending
to show that de la Pena had been in contact with the men at the farm, and a plea
agreement signed by de la Pena some months earlier in which he admitted knowing
participation in an agreement or understanding to distribute marijuana on the date it
was seized at the farm. De la Pena testified in his own defense. He denied
participating in the marijuana delivery, provided an exculpatory explanation as to how
he came to stay at the hotel with two men and borrow one’s car for a trip home to
Kansas, and said he was coerced into signing the false plea agreement stipulation by
the fear of a long prison sentence.

       We have “repeatedly upheld jury verdicts based solely on the testimony of co-
conspirators and cooperating witnesses, noting that it is within the province of the jury
to make credibility assessments and resolve conflicting testimony.” United States v.
Ragland, 555 F.3d 706, 715 (8th Cir. 2009) (quotation omitted). Here, if believed by
the jury, Page’s testimony, corroborated by de la Pena’s earlier confession and
circumstantially corroborated by other evidence, was more than sufficient to convict
de la Pena of knowing participation in the conspiracy. It was for the jury to assess the
credibility of de la Pena’s conflicting testimony that, if believed, would tend to
establish his mere acquaintance with some members of the conspiracy.

      The judgment of the district court is affirmed.
                     ______________________________



                                          -2-